Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  August 5, 2014                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  149166(68)                                                                           Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  ELIZABETH WILLIAMSON,                                                             Bridget M. McCormack
           Plaintiff-Appellee,                                                            David F. Viviano,
                                                                                                        Justices
                                                              SC: 149166
  v                                                           COA: 308200
                                                              Wayne CC: 09-023611-CD
  G & K MANAGEMENT SERVICES, INC., d/b/a
  OMNI CONTINUING CARE, and CIENA
  HEALTH CARE MANAGEMENT, INC.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of defendants-appellants for this Court to
  accept their late reply to plaintiff-appellee’s answer is GRANTED. The reply submitted
  on July 22, 2014, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               August 5, 2014